Citation Nr: 0406814	
Decision Date: 03/16/04    Archive Date: 03/30/04	

DOCKET NO.  02-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include a convulsive disorder.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
VARO in Chicago, Illinois, which determined that new and 
material evidence adequate to reopen a claim of entitlement 
to service connection for residuals of a head injury, to 
include aggravation of a convulsive disorder, had not been 
submitted.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In a communication dated in August 2003, the veteran's 
accredited representative indicated that she had received a 
copy of "the C and P examination from July 16, 2003."  She 
noted that the examiner concluded the veteran had a seizure 
disorder which was "secondary to brain trauma incurred in 
combat."  She asserted this constituted new and material 
evidence warranting a reopening of the claim supporting a 
finding of service connection.  For whatever reason, the 
report of the examination is not in the claims folder.  
Records generated by VA facilities that have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during their consideration of a 
claim, regardless of whether the records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Copies of 
the reported July 16, 2003, examination need to be obtained 
and associated with the claims file.

The Board notes that in Quartuccio v. Principi, 
16 Vet. App. 183, 186, 787 (2002) and Charles v. Principi, 
16  Vet. App. 370 (2002), the United States Court of Appeals 
for Veterans Claims held that VA had to provide specific 
notice to claimants regarding information needed to complete 
an application of benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  VA also has a duty to assist claimants in the 
development of their claims.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED to the RO 
for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are fully complied with and satisfied.  
The veteran should be specifically told 
of the information or evidence he should 
submit, the information or evidence that 
VA will obtain with respect to his claim, 
and that he should provide any evidence 
in his possession that pertains to the 
claim.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for residuals of a head injury, to 
include a convulsive disorder, since the 
late 1990's.  After securing the 
necessary authorization, the RO should 
obtain those records that have not been 
previously secured, especially any VA 
treatment records.  Of particular 
importance is the report of a July 16, 
2003, compensation and pension 
examination allegedly accorded the 
veteran.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
for response before the record is 
returned to the Board for further review.

Then, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


